DETAILED ACTION
	This action is responsive to 01/03/2022.
	Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 12-13 and 23 are objected to because of the following informalities: 
For claims 12-13, there is no antecedent basis for “the first switching element” and “the second switching element”.
For claim 23, In line 1, insert “further” between “panel” and “comprises”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “wherein a number of the first sub-pixels per unit area of the first area is larger than a number of the second sub-pixels per unit area of the second area”, however, claim 14 depends from claim 1, which also recites, inter alia, “wherein the first area includes first sub-pixels, and the second area includes second sub-pixels, the number per unit area of the first sub-pixels is greater than the number per unit area of the second sub-pixels”, therefore, claim 14 fails to further limit the subject matter of claim 1, upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2020/0152134), hereinafter Lee, in view of Wang et al. (US Patent 11,263,968 B2), hereinafter Wang.
Regarding claim 1, Lee discloses a display device (see fig. 1 and [0051]), comprising: a display panel (display panel 150-see fig. 1 and [0051]) comprising a first area and a second area (display panel 150 comprise a first display area A1 and a second display area A2-see fig. 1 and [0059]), wherein the first area includes first sub-pixels, and the second area includes second sub-pixels, the number per unit area of the first sub-pixels is greater than the number per unit area of the second sub-pixels (see figs. 1-4 with description in [0059]-[0062] and [0100]-the first display area A1 has more sub-pixels SP per unit area (i.e., higher pixel density or pixels per inch (PPI)) than the second display area A2); a power supply (power supply part 180-see fig. 12 and [0100]) unit that generates a first driving voltage (first display area high-potential power EVDD_A1-see fig. 12 and [0100]) and a second driving voltage (second display area high-potential power EVDD_A2-see fig. 12 and [0100]) greater than the first driving voltage to supply the first and second driving voltages to the display panel (i.e., with lower PPI in the second display area, EVDD_A2 can have a higher potential than EVDD_A1-see [0100]), wherein the first sub-pixels receive the first driving voltage, and the second sub-pixels receive the second driving voltage (see fig. 12 and [0100]).
Lee is silent about disposing a sensor underneath the second display area, therefore, Lee fails to expressly disclose at least one sensor overlapping the second area.
Wang is relied upon to teach at least one sensor overlapping the second area (see, for example, fig. 1A with description in [col. 7, ll. 12-20], which teaches a display substrate that includes first and second sub-regions (A1 and A2), wherein an under-screen camera is set under the second display sub-region A2 having a lower pixel distribution density).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Wang with the invention of Lee by disposing a sensor, such as an image sensor, to overlap the second display area, as taught by Wang, in order to achieve higher screen-to-body ratio (see [col. 7, ll. 15-16]).
Regarding claim 2, Lee discloses wherein the power supply unit comprises: a first driving voltage generator that generates the first driving voltage; and a second driving voltage generator that generates the second driving voltage (the power supply part 180 is capable of generating three different voltages (i.e., EVDD_A1, EVDD_A2, and EVSS-see fig. 12 and [0100]), and therefore encompasses the claimed first and second driving voltage generators).
Regarding claim 14, Lee discloses wherein a number of the first sub-pixels per unit area of the first area is larger than a number of the second sub-pixels per unit area of the second area (see figs. 1-4 with description in [0059]-[0062] and [0100]-the first display area A1 has more sub-pixels SP per unit area (i.e., higher pixel density or pixels per inch (PPI)) than the second display area A2).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang, and further in view of Li et al. (US Pub. 2018/0166017), hereinafter Li.
Regarding claim 11, Lee in view of Wang does not appear to expressly teach wherein the display panel comprises: a first horizontal voltage supply line disposed at one side of the first area; a first vertical voltage supply line connected to the first horizontal voltage supply line, wherein the first vertical voltage supply line supplies the first driving voltage to the first sub-pixels; a second horizontal voltage supply line disposed at one side of the second area; and a second vertical voltage supply line connected to the second horizontal voltage supply line, wherein the second vertical voltage supply line supplies the first driving voltage or the second driving voltage to the second sub-pixels.
Li is relied upon to teach wherein the display panel comprises: a first horizontal voltage supply line disposed at one side of the first area (see Li et al. (US Pub. 2018/0166017-see, for example, fig. 6, which illustrates a power supply line VGH2 having a horizontal portion on the same side of the  display as the power supply 20); a first vertical voltage supply line connected to the first horizontal voltage supply line, wherein the first vertical voltage supply line supplies the first driving voltage to the first sub-pixels (as shown in fig. 6, the power supply line VGH2 has a vertical portion that supplies voltage only to the first display area B1); a second horizontal voltage supply line disposed at one side of the second area (see fig. 6, VGH1); and a second vertical voltage supply line connected to the second horizontal voltage supply line, wherein the second vertical voltage supply line supplies the first driving voltage or the second driving voltage to the second sub-pixels (as shown in fig. 6, a vertical portion of VGH1 supplies power only to the second display area B2).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the inventions of Lee and Wang by running vertical and horizontal lines along the sides of the display regions to supply the first and second driving voltages to the respective display regions, as taught by Li, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Wang and Li.
Regarding claim 15, Lee discloses a display device (see fig. 1 and [0051]), comprising: a display panel (display panel 150-see fig. 1 and [0051]) comprising a first area and a second area (display panel 150 comprise a first display area A1 and a second display area A2-see fig. 1 and [0059]), wherein the first area includes first sub-pixels, and the second area includes second sub-pixels, the number per unit area of the first sub-pixels is greater than the number per unit area of the second sub-pixels (see figs. 1-4 with description in [0059]-[0062] and [0100]-the first display area A1 has more sub-pixels SP per unit area (i.e., higher pixel density or pixels per inch (PPI)) than the second display area A2).
Lee is silent about disposing a sensor underneath the second display area, therefore, Lee fails to expressly disclose at least one sensor overlapping the second area.
Wang is relied upon to teach at least one sensor overlapping the second area (see, for example, fig. 1A with description in [col. 7, ll. 12-20], which teaches a display substrate that includes first and second sub-regions (A1 and A2), wherein an under-screen camera is set under the second display sub-region A2 having a lower pixel distribution density).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Wang with the invention of Lee by disposing a sensor, such as an image sensor, to overlap the second display area, as taught by Wang, in order to achieve higher screen-to-body ratio (see [col. 7, ll. 15-16]).
Lee in view of Wang does not appear to expressly teach wherein the display panel comprises: a first horizontal voltage supply line disposed at one side of the first area; a first vertical voltage supply line connected to the first horizontal voltage supply line, wherein the first vertical voltage supply line supplies a first driving voltage to the first sub-pixels, wherein the first vertical voltage supply line is disposed in the first area; a second horizontal voltage supply line disposed at one side of the second area; and a second vertical voltage supply line connected to the second horizontal voltage supply line, wherein the second vertical voltage supply line supplies the first driving voltage or a second driving voltage greater than the first driving voltage to the second sub-pixels, wherein the second vertical voltage supply line is disposed in the second area.  
Li is relied upon to teach wherein the display panel comprises: a first horizontal voltage supply line disposed at one side of the first area (see, for example, fig. 6, which illustrates a power supply line VGH2 having a horizontal portion on the same side of the  display as the power supply 20); a first vertical voltage supply line connected to the first horizontal voltage supply line, wherein the first vertical voltage supply line supplies a first driving voltage to the first sub-pixels (as shown in fig. 6, the power supply line VGH2 has a vertical portion that supplies voltage only to the first display area B1), wherein the first vertical voltage supply line is disposed in the first area (see figs. 6-9); a second horizontal voltage supply line disposed at one side of the second area (see fig. 6, VGH1); and a second vertical voltage supply line connected to the second horizontal voltage supply line (i.e., the vertical portion of the high potential voltage line VGH1-see fig. 6), wherein the second vertical voltage supply line supplies the first driving voltage or a second driving voltage greater than the first driving voltage to the second sub-pixels, wherein the second vertical voltage supply line is disposed in the second area (as shown in, for example, fig. 6, the high potential voltage line VGH1 supplies power only to the second display area B2, wherein, in one embodiment, VGH1 = VGH2 (see [0043]) and in another embodiment, VGH1 is different from VGH2, i.e., VGH1 ≠ VGH2-see [0046] and [0049]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the inventions of Lee and Wang by running vertical and horizontal lines along the sides of the display regions to supply the first and second driving voltages to the respective display regions, as taught by Li, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 18, Lee discloses further comprising a power supply unit including a first driving voltage generator that generates the first driving voltage and a second driving voltage generator that generates the second driving voltage (the power supply part 180 is capable of generating three different voltages (i.e., EVDD_A1, EVDD_A2, and EVSS-see fig. 12 and [0100]), and therefore encompasses the claimed first and second driving voltage generators).
Allowable Subject Matter
Claims 3-10, 12-13, 16-17, and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the switching arrangement recited in claims 3-10,12-13, and 19-23, or the arrangement of the vertical/horizontal voltage supply lines on different layers of the display panel as recited in claims 16-17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627